Citation Nr: 0844321	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-14 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
confirmed and continued another RO decision the prior year, 
in April 2003, which had initially denied the veteran's claim 
for service connection for PTSD.

In August 2008, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  During the hearing 
the veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).  


FINDINGS OF FACT

1.  It is just as likely as not the veteran was exposed to 
combat while aboard the USS Mars off the coast Vietnam; but 
the record does not verify that he shot a child in Da Nang, 
Vietnam.

2.  Although the veteran has received a diagnosis of PTSD, 
the most persuasive medical evidence of record does not 
attribute this condition to a verified stressor coincident 
with his military service, instead to traumatic events 
(abuse, etc.) that he experienced during his childhood.




CONCLUSION OF LAW


The veteran's PTSD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Consider, as well, that the RO issued that VCAA 
notice letter prior to adjudicating his claim in the 
July 2004 decision at issue, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that a more 
recent March 2006 letter also informed him that a downstream 
disability rating and effective date will be assigned if his 
underlying claim for service connection is eventually 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

And since providing the additional VCAA notice in March 2006, 
the RO has gone back and readjudicated the veteran's claim in 
the May 2006 statement of the case (SOC).  This is important 
to point out because if, as here, the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Indeed, he made specific 
arguments during his August 2008 hearing as to why he is 
entitled to service connection for PTSD, addressing the 
requirements for obtaining this benefit, and during the 
hearing and afterwards, in October 2008, he also submitted 
additional evidence toward establishing his entitlement to 
service connection.  As well, he is represented in his appeal 
by a service organization, Veterans of Foreign Wars of the 
United States (VFW), and his representative is presumably 
knowledgeable of the requirements for establishing service 
connection for PTSD.

With respect to the duty to assist, the RO obtained the 
veteran's service treatment records (STRs), service personnel 
records, and VA medical records, including the report of his 
VA compensation examination addressing the etiology of his 
PTSD in terms of whether it is attributable to his military 
service or, instead, other unrelated factors.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection 
for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV, as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  



The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) and 38 C.F.R. 
§ 3.304(d), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) and 38 C.F.R. § 3.304(d) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty (MOS), was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that veteran 
was stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is there must be competent evidence 
of the existence of the currently claimed disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).   Here, the veteran has a current diagnosis of PTSD - 
which, according to Cohen, is presumed in accordance with 
DSM-IV both in terms of the adequacy and sufficiency of the 
claimed stressors.  See, e.g., the results of his April 2004 
VA Compensation and Pension Examination (C&P Exam).  
Consequently, the determinative issue is whether his PTSD is 
somehow attributable to his military service or, instead, the 
result of other unrelated factors.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the veteran all but acknowledges his PTSD is 
due to childhood trauma as an adopted, abused child, but he 
believes the condition was nonetheless aggravated by his 
military service, particularly his combat experiences in 
Vietnam -which involved killing a child in Da Nang, 
witnessing death and dead soldiers, and being on a Navy ship, 
the USS Mars (AFS-1), which was fired on by enemy forces.  
See, e.g., the August 2008 hearing transcript.  However, as a 
layman, he is not competent to make such a determination; 
instead, there must be competent medical evidence of record 
to establish the etiology of his condition as related to his 
military service. See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



As the veteran asserts that his in-service stressors are 
combat-related, the Board will have to accept they occurred 
if found to be consistent with the circumstances, conditions, 
and hardships of his service.  38 C.F.R. § 3.304(f)(1).  That 
is to say, this would entitle him to a lesser standard of 
proof regarding his claimed stressors.  So the Board turns 
its inquiry to whether the record establishes he engaged in 
combat.

The veteran's service personnel records confirm he was 
assigned to the USS Mars (AFS-1) from February 1972 until 
August 1973, and that his MOS was seaman apprentice.  Towards 
establishing that he engaged in combat while serving aboard 
this ship in the waters off the coast of Vietnam, he has 
submitted a September 2008 statement from a retired U.S. Navy 
captain, Capt. P.A.A., stating that "indeed the USS Mars was 
very often involved in combat operations during [the 
veteran's] time as her Commanding Officer."  Moreover, Capt. 
P.A.A. provides that the ship "was attacked by small fast 
boats from the North Vietnam shore line on many occasions."  
Capt. P.A.A.'s letter includes pictures of the ship's arms 
and soldiers working with these arms.

Furthermore, the veteran has submitted a published newsletter 
that purports to detail the history of the USS Mars.  The 
newsletter journals the USS Mars, on a year-by-year basis.  
As to 1972, the newsletter provides that the ship began its 
course to return to the waters off the coast of Vietnam on 
May 10, 1972.  The article notes the crew's replenishment 
duties.  The newsletter also provides that the ship swung 
through Market Time, Yankee Station and the ports of Da Nang, 
Cam Ranh Bay, and Vung Tau, then returning to Subic Bay and 
Koahsiung, Phillippines, every two or three weeks, then back 
on the line during June and July.  The newsletter goes on to 
report that the ship was in several other locations, 
including Hong Kong, Philippines, and Japan.  The newsletter 
reports on various matters relating to the crew, its mission, 
and its leadership.  As to 1973, the newsletter reports that 
Mars arrived in Japan in April, and subsequently went to Hong 
Kong, Singapore, and Korea.  The newsletter mentions that the 
ship operated off the coast of Vietnam with the U.S. 7th 
Fleet.  This newsletter, chronicling the history of the USS 
Mars, does not contain any specific mention of the ship's 
involvement in combat, although it does support a finding 
that the ship was in the waters off the coast of Vietnam.  
Also, the newsletter reports of various captains serving on 
board during this time, including promotions, reassignments, 
etc., but Capt. P.A.A. is not mentioned in any capacity 
during this time period.  

The record on appeal also includes a July 2004 letter from 
the Coordinator of the U.S. Armed Services Center for Unit 
Records Research (CURR) - which is now referred to as the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
This letter provides a history of the USS Mars and states the 
vessel was a replenishment ship that was not normally armed.  
Furthermore, the letter provides that while this ship was 
recognized for participation in combat with the Combat Action 
Ribbon, the recognition was for a singular event on September 
17, 1966, which was over 5 years prior to the veteran's 
service on the ship.  And as to his assertion of an in-
service stressor regarding shooting a child in Da Nang, the 
letter provides that such an incident is not verifiable as 
there are no records maintained on such incidents.  

The letter also includes an attachment, providing a history 
of the USS Mars.  It indicates the "Mars continued through 
the next 3 years [approximately 1965-1968] to provide 
logistic support to the far-ranging 7th Fleet at sea, 
especially off Vietnam, while revisiting the South Pacific 
ports of Hong Kong; Sasebo, Japan; and Subic Bay, 
Phillippines.  Typical of the combat store ship's supply 
activities was a night vertical replenishment of Canberra 
(CAG-2) while the heavy cruiser was fighting off Vietnam, her 
8-inch guns on the engaged side blasting away in support of 
troops ashore.  Mars has taken an especially active part in 
similar operations helping block Chinese communist inspired 
Vietcong aggression in South Vietnam.  She set several 
replenishment records in 1967 and 1968, and into 1969 
continued to play an important role in the fleet operations 
in Southeast Asia."  The attachment, however, does not 
discuss the service of the USS Mars during the specific 
timeframe of the veteran's service.



So the evidence is arguably in relative equipoise (i.e., 
about evenly balanced for and against the claim) as to 
whether the veteran was exposed to or engaged in combat while 
serving aboard the USS Mars in Vietnam.  That is, while the 
evidence tends to establish he served aboard this ship during 
a time when it was engaged in replenishment activities off 
the coast of Vietnam, and that the USS Mars did, from time to 
time, engage in combat with enemy forces in those waters, the 
record has both positive and negative evidence specifically 
relating the veteran to this type of combat exposure in this 
capacity.  Nevertheless, in these situations where there is 
equally probative evidence on this issue he is given the 
benefit of the doubt, and it is presumed he engaged in 
combat.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But the 
Board finds that, while his assertions regarding combating 
enemy forces attacking the ship are consistent with the 
circumstances of his service, his assertion regarding 
shooting a child in Da Nang is not and, therefore, remains 
unverified.  See 38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Indeed, CURR 
went so far as to indicate this type of incident is 
unverifiable, meaning incapable of verification.

And so, the veteran is only entitled to the lesser burden of 
proof regarding his claimed in-service stressors involving 
combat aboard the USS Mars when enemy forces were attacking; 
his lay testimony is sufficient to establish the occurrence 
of his asserted stressors relating to being fired upon while 
on this ship.  See 38 C.F.R. § 3.304(f)(1).

That said, however, even having established that he has PTSD 
and that his 
in-service stressors occurred (at least those pertaining to 
his service aboard ship), the record still must also contain 
competent medical evidence of a link between his current PTSD 
and the accepted in-service stressors in order for him to be 
entitled to service connection.  See 38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).   



Towards establishing this link to his military service, the 
veteran has submitted a March 2008 statement from a VA PTSD 
Clinical Psychologist, J.C.Y., Ph.D.  Dr. J.C.Y. indicates 
the veteran "continues to suffer from periodic exacerbations 
of PTSD symptoms caused by triggered recall reactions or 
random reminders of traumatic incidents."  So while Dr. 
J.C.Y provides a diagnosis of PTSD, he does not specifically 
state what stressors or traumatic incidents that are causing 
the veteran's PTSD symptoms or the exacerbation of them.  
That is, as the veteran readily admits that he had traumatic 
experiences in his childhood, separate and apart from those 
during his military service, the Board finds Dr. J.C.Y.'s 
statement to be inconclusive as to whether there is a link 
between the veteran's current PTSD symptoms and his in-
service stressors, as opposed to other unrelated factors from 
his unfortunate childhood experiences.

Medical evidence like this that is speculative, general or 
inconclusive in nature cannot be used to support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

That is, statements like this from doctors that are, for all 
intents and purposes, inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the veteran's military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Instead, opinions like this 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).  



The veteran has also submitted a November 2004 letter by a VA 
psychiatrist, F.J.D., M.D.  In this letter, Dr. F.J.D. 
provides that the veteran "is diagnosed with 
Bipolar Disorder (manic depressive illness) and provisionally 
with [PTSD].  He is a Vietnam era veteran and served in that 
war."  The letter also discusses the veteran's mental health 
symptomology and treatment.  But Dr. F.J.D. does not 
specifically opine as to any relationship or correlation 
between the veteran's diagnosis or symptomology - even 
accepting the provisional diagnosis of PTSD as confirmation 
he has this condition, and any specific events that occurred 
during his military service, including in particular in 
Vietnam.  

The veteran also has submitted his VA treatment records 
concerning his evaluation by a VA psychiatrist, J.P., M.D.  
Dr. J.P.'s treatment records of the veteran are extensive and 
provide, among other things, a diagnosis of PTSD.  And in a 
January 2004 letter, Dr. J.P. extensively discusses the 
veteran's treatment and PTSD symptoms and provides that he 
had been treating the veteran since November 6, 2002, and 
that the veteran has "a history of PTSD connected to 
experiences in the military - particularly experiences of 
being under fire as his ship provided supplies to land troops 
in Vietnam, and the experience of having to shoot a young boy 
who was coming at him with a grenade."

But, in April 2004, the veteran had a VA Compensation and 
Pension Examination specifically for the purpose of a 
psychiatric evaluation to determine the etiology of his PTSD.  
And after conducting a comprehensive examination of the 
veteran, including considering his self-reported symptoms and 
history, Dr. J.P.'s January 2004 letter, and the other 
pertinent evidence in the veteran's claims file, the VA 
examiner diagnosed PTSD but concluded the condition dates 
back to the veteran's childhood experiences and that it was 
not chronically aggravated by the incidents that occurred 
during his military service.



While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board realizes that Dr. J.P. has a history of treating 
the veteran; however, both the Federal Circuit Court and 
Veterans Claims Court have specifically declined to adopt a 
"treating physician rule" that would give preference to 
statements from a treating physician.  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.  "As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator."  Id.

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  And, a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  



With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claim, the Board 
sees the record does not indicate that Dr. J.P. reviewed the 
veteran's claims file in making his favorable determination, 
whereas the record shows the VA compensation examiner did 
review the claims file for the pertinent medical and other 
history in commenting unfavorably.  But see, too, Nieves-
Rodriguez v. Peake, No. 06-3012 (Dec. 1, 2008), wherein the 
Court discusses, in great detail, how to assess the probative 
weight of medical opinions and the value of reviewing the 
claims folder.  The Court holds that claims file review, as 
it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  
By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.

Here, though, the Board notes that in coming to his 
conclusion about the relationship between the veteran's PTSD 
and his military service, Dr. J.P. accepted as true the 
veteran's statements regarding his in-service stressors, 
particularly being under fire as his ship provided supplies 
to land troops in Vietnam and shooting a young boy who was 
coming at him with a grenade.  But only the formerly claimed 
incident has actually been verified or accepted as having 
occurred.  So unlike the VA compensation examiner's opinion, 
Dr. J.P.'s was predicated on a partially, though not totally, 
inaccurate factual premise.  And as already explained, the 
fact that Dr. J.P. accepted the veteran's description of his 
Vietnam experiences as totally (versus only partially) 
credible and diagnosed him as suffering from PTSD, does not 
mean the Board is required to grant service connection for 
this condition on this basis of this opinion.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  This is especially 
true since the Board has found that the veteran's assertion 
regarding shooting a child to be unverified by the record, 
keeping in mind this was one of the grounds for Dr. J.P. 
diagnosing PTSD and linking it to the veteran's military 
service, despite CURR indicating this type of alleged 
incident is incapable of verification, so still for all 
intents and purposes unsubstantiated as having in fact 
occurred.

Dr. J.P. suggests a relationship between the veteran's 
asserted in-service stressors and his PTSD, without any 
regard to his childhood trauma.  In coming to his statement 
that attributes the veteran's PTSD to his military service, 
Dr. J.P. provides a lengthy discussion of the veteran's 
childhood trauma and its subsequent impact on his mental 
condition, but Dr. J.P.'s statement regarding the etiology of 
the veteran's PTSD does not contain any indication that this 
childhood trauma is related to the PTSD.  That is, his 
opinion, as stated in that January 2004 letter, does not 
attribute the veteran's PTSD to any source, direct or 
intervening, other than two of the veteran's asserted in-
service stressors, one of which is unverified by the record.  

During a prior November 2002 evaluation, however, Dr. J.P. 
diagnosed PTSD and concluded "the active elements of [the 
veteran's PTSD] are generally from his childhood, though he 
has had some symptoms from his Vietnam combat experience and 
notes that his time in Vietnam is what started him having 
symptoms from his childhood trauma."  The Board therefore 
finds that Dr. J.P.'s statements contain some notable 
inconsistencies insofar as the earlier statement suggesting 
the events that occurred during the veteran's childhood may 
have played a more significant role in him eventually 
developing PTSD.



The VA compensation examiner's opinion discounting any 
relationship between the veteran's PTSD and his military 
service, in comparison, is well-reasoned and based on an 
objective clinical evaluation of the veteran and an 
independent review of his claims file, including the records 
of his treatment by Dr. J.P. and Dr. J.P.'s January 2004 
statement in support of the claim.  So the opinion has the 
proper factual foundation and is thus entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
so the benefit-of-the-doubt rule does not apply any further 
than to the extent mentioned, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


